Hunt, J.
¶43 (concurring) — To the extent that my having signed the majority opinion in Stockwell12 implies that I intended to hold that sealing juror questionnaires constitutes a partial courtroom closure, I now correct that impression. I agree with Judge Van Deren’s concurring opinion statement in Stockwell: "I would hold that under the particular facts of this case, there does not appear to be any closure during voir dire triggering the requisite Bone-Club/Waller[13] analysis.” Stockwell, 160 Wn. App. at 183.
Review denied for defendant Smith and review deferred for defendant Jackson at 173 Wn.2d 1007 (2012).

 In re Pers. Restraint of Stockwell, 160 Wn. App. 172, 248 P.3d 576 (2011), petition for review filed, No. 85669-9 (Wash. Mar. 2, 2011).


 State v. Bone-Club, 128 Wn.2d 254, 906 P.2d 325 (1995); Waller v. Georgia, 467 U.S. 39, 104 S. Ct. 2210, 81 L. Ed. 2d 31 (1984).